Citation Nr: 1745199	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-30 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability, to include the development of cervical spondylosis with myelopathy, acute incomplete spate tetraplegia, neurogenic bowel, and neurogenic bladder, resulting from treatment rendered at a VA facility on April 3, 2008.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1978, and from April 1980 through January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a June 2017 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability, to include the development of cervical spondylosis with myelopathy, acute incomplete spate tetraplegia, neurogenic bowel, and neurogenic bladder, resulting from treatment rendered at a VA facility on April 3, 2008.  However, the Board finds that additional development must be undertaken before this issue can be adjudicated on the merits.   

In February 2008, the Veteran sought treatment for low back pain at the James A. Haley Veterans' Hospital in Tampa, Florida, after twisting his back and hearing a pop.  In March 2008, he was referred for a VA chiropractic consultation, at which time he was provided with X-rays of the lumbosacral spine.  A plan was developed to provide the Veteran with specific chiropractic manipulative treatments to the cervical, thoracic, and lumbar spine for up to 12 treatments, and he responded well to the initial treatment.  At his March 31, 2008, chiropractic session, the Veteran reported stiffness and pain in his shoulders, as well as difficulty moving his shoulders and head, since the previous day.  The Veteran underwent specific chiropractic adjustments to the involved vertebral segments.  He returned for another chiropractic appointment on April 3, 2008, at which time he noted that his neck was very stiff but still retained "a little motion."  He again underwent specific chiropractic adjustments to the involved vertebral segments, this time to include "bilateral cervical to C4-C5 with some movement."  However, later that afternoon, the Veteran began experiencing neck and lower back pain as well as numbness and tingling in his arms, and sought treatment at the emergency room that night, at which time he was diagnosed as having degenerative joint disease of the spine and possible herniated disc.  He was discharged, but then became unable to move any of his extremities shortly thereafter, and returned to the emergency room for treatment later in the night.  He was eventually diagnosed as having cervical spondylosis with myelopathy, acute incomplete spate tetraplegia, neurogenic bowel, and neurogenic bladder, and spent the next several years in inpatient and outpatient VA care.  Specifically, his VA records characterized his disability as "severe multilevel spondylosis cervical cord contusion status post cervical manipulation."

The Veteran argues that his disability resulted from the adjustment of his cervical spine rendered by a VA chiropractor on April 3, 2008, and that the VA chiropractor should have performed imaging studies of his cervical spine prior to the adjustment.  

When a veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(West 2014).

To determine whether the veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2016).

Under 38 C.F.R. § 3.361 (2016), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Under 38 C.F.R. § 3.361(c) (2016), a claim based on additional disability due to surgical or medical treatment must meet the causation requirements.  To establish causation, the evidence must show that the VA's treatment caused the additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  Id.

Whether the proximate cause of an additional disability is an event not reasonably foreseeable must be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d) (2016).

Here, the Veteran was provided with a VA examination in June 2009, at which time he was diagnosed as having cervical spondylosis with severe myelopathy, C3 through C7, presenting as partial tetraplegia, as well as post-laminectomy from C3 to C6 and partial laminectomy at C7 with lateral mass screws and rod immobilization and autologous bone grafting.  However, while the VA examiner first indicated that, "It would be speculation on my part to give an opinion as to whether or not the veteran's tetraplegia was a result of carelessness, negligence or lack of skill or similar fault on the part of the attending VA personnel," he opined later in the examination report that "it is at least as likely as not the additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider, and/or failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability allowed the disease or disability to continue to progress and result in tetraplegia."  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of Appeals for Veterans Claims (Court) held that the Board may not accept an opinion by a VA examiner that an opinion cannot be reached without resorting to speculation when it is unclear whether the limits of medical knowledge had been exhausted or instead further information to assist in making the determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required that might reasonably illuminate the medical analysis.   As such, given the contradictory statements in the June 2009 VA examination report, the Board finds that an additional opinion should be obtained.  

Additionally, the record suggests that all of the Veteran's VA treatment records have not been associated with the claims file.  Specifically, the October 2012 statement of the case referenced VA treatment records from the VA Medical Center in Augusta, Georgia, dated until August 2012; however, the most recent VA treatment records associated with the claims file are dated in 2009.  Moreover, the Board finds it likely that additional VA treatment records have come into existence during the five years since the August 2012 statement of the case.  As such, on remand, the Board finds that the Veteran's outstanding VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records of treatment of the Veteran from the Charlie Norwood VA Medical Center in Augusta, Georgia, and associated outpatient clinics from 2009 to the present.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Thereafter, refer the Veteran's claims file to a VA clinician with appropriate expertise for a supplemental medical opinion regarding whether the Veteran suffered additional disability resulting from VA treatment, specifically, in conducting a chiropractic adjustment of the cervical spine on April 3, 2008, without first obtaining imaging studies of the cervical spine.  The clinician must review all pertinent records associated with the record, as well as a copy of this remand, and such review must be noted on the medical opinion report.  Based on review of treatment records, clinical findings, and the Veteran's lay statements, the reviewer is requested to provide an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that any additional disability, to include tetraplegia, was proximately caused by VA's chiropractic adjustment of the cervical spine on April 3, 2008.  To the extent possible, the clinician should distinguish, and comment upon, any additional disability (or level of disability) caused by this chiropractic adjustment, as opposed to that caused by other factors.

The Board reiterates that the Veteran's VA records characterized his disability as "severe multilevel spondylosis cervical cord contusion status post cervical manipulation."

b.  If the reviewer finds that any additional disability was caused by VA's chiropractic adjustment of the cervical spine on April 3, 2008, whether it is at least as likely as not (50 percent probability or more) that the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA in ordering such treatment, (to include whether failure to perform imaging studies of the Veteran's cervical spine prior to the chiropractic adjustment constituted carelessness, negligence, lack of proper skill, error in judgment, or resulted in fault on the part of the VA in ordering the chiropractic treatment), or that any disability was due to an event not reasonably foreseeable.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If an opinion cannot be expressed without resorting to speculation, then the examiner should so indicate and discuss why an opinion is not possible.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

A complete rationale must be provided for any opinion offered.

3.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claim in light of the expanded record.  If the benefit sought on appeal is not granted in full, then the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




